ORDER
PER CURIAM.
Maria Gonzalez appeals from the judgment of the motion court denying her Rule 29.15 motion for postconviction relief following an evidentiary hearing. Ms. Gonzalez sought to vacate her conviction for robbery in the second degree, section 569.030, RSMo 2000, and sentence as a prior and persistent offender to twelve years imprisonment. She claims that appellate counsel was ineffective in failing to assert in her direct appeal that the trial court abused its discretion in admitting and considering during the sentencing hearing evidence of other crimes. The judgment of the motion court is affirmed. Rule 84.16(b).